                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LEIGH WARING                                  :
                                              :      CIVIL ACTION
               v.                             :
                                              :      NO. 19-5472
ARAMARK MANAGEMENT, LLC                       :
                                              :
                                              :

                                             ORDER


       AND NOW, this 24th day of March 2020, upon consideration of Defendant’s Motion to

Partially Dismiss Plaintiff’s First Amended Complaint (ECF No. 7) and Plaintiff’s response

thereto (ECF No. 10), it is ordered, consistent with the accompanying opinion, that the Motion is

granted in part and denied in part, as follows:

           1. Plaintiff’s retaliation claims in Counts One and Two of the Amended Complaint

               are dismissed without prejudice to Plaintiff to file a Second Amended Complaint

               within 14 days of the date of this Order.

           2. In all other respects, the Motion is denied.

       IT IS SO ORDERED.

                                                     BY THE COURT:




                                                     /s/ R. Barclay Surrick
                                                     R. BARCLAY SURRICK, J.
